18-2485
   Islam v. Barr
                                                                        BIA
                                                              Christensen, IJ
                                                              A206 421 090
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 11th day of December, two thousand twenty.

   PRESENT:
            JON O. NEWMAN,
            JOSÉ A. CABRANES,
            MICHAEL H. PARK,
                 Circuit Judges.
   _____________________________________

   SAIFUL ISLAM,
            Petitioner,

                   v.                                  18-2485
                                                       NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                 Salim Sheikh, Esq., New York, NY.

   FOR RESPONDENT:                 Ethan P. Davis, Acting Assistant
                                   Attorney General; Anthony C.
                                   Payne, Assistant Director; Joseph
                                   D. Hardy, Trial Attorney, Office
                                 of Immigration Litigation, United
                                 States Department of Justice,
                                 Washington, DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner     Saiful     Islam,    a    native       and    citizen   of

Bangladesh, seeks review of a July 25, 2018, decision of the

BIA affirming an August 9, 2017, decision of an Immigration

Judge   (“IJ”)      denying     Islam’s       application         for   asylum,

withholding    of   removal,     and     relief     under    the    Convention

Against Torture (“CAT”).         In re Saiful Islam, No. A 206 421

090 (B.I.A. July 25, 2018), aff’g No. A 206 421 090 (Immig.

Ct.   N.Y.   City   Aug.   9,    2017).        We   assume        the   parties’

familiarity with the underlying facts and procedural history.

      Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s decisions.                  See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).                   The applicable

standards of review are well established.                         See 8 U.S.C.

§ 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

(2d Cir. 2018) (reviewing adverse credibility determination

under a substantial evidence standard).                     “Considering the
                            2
totality of the circumstances, and all relevant factors, a

trier of fact may base a credibility determination on . . .

the consistency between the applicant’s or witness’s written

and oral statements . . . , the internal consistency of each

such statement, the consistency of such statements with other

evidence of record . . . , and any inaccuracies or falsehoods

in such statements, . . . or any other relevant factor.”

8 U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

credibility determination unless . . . it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); accord Hong Fei Gao, 891 F.3d at 76.       Substantial

evidence supports the agency’s determination that Islam was

not credible as to his claim that he was persecuted in

Bangladesh by the Awami League (“AL”) on account of his

support for the Bangladesh Nationalist Party.

    The agency reasonably relied on discrepancies between

Islam’s statements at his credible fear interview and his

subsequent testimony.   As an initial matter, the interview

record bore sufficient “hallmarks of reliability” because the

interview was memorialized in a typewritten list of questions


                              3
and   answers,   Islam   had    an    interpreter,   his     responses

indicated that he understood the questions, and the questions

included inquiries about past harm and fear of future harm as

needed to elicit an asylum claim.        Ming Zhang v. Holder, 585
F.3d 715, 725 (2d Cir. 2009).         The asylum officer also told

Islam at the start of the interview that his statements would

be kept confidential, and the interview record does not reveal

that Islam was reluctant to reveal information.            Nor does it

appear that Islam had reason to be particularly wary of

government officials: he was never arrested in Bangladesh,

and he testified that he was ignored, not harassed, when he

tried to seek help from the police.          See Ramsameachire v.

Ashcroft, 357 F.3d 169, 180 (2d Cir. 2004) (“[A]n interview

may be deemed less reliable if the alien appears to have been

reluctant to reveal information . . . because of prior

interrogation sessions or other coercive experiences in his

or her home country.”).        Moreover, although Islam declined

to have his attorney present for the interview, he was

represented and his opportunity to speak with an attorney

before the interview lessens the likelihood that it was

coercive.   See Yun-Zui Guan, 432 F.3d at 397 n.6 (“[A]n


                                  4
alien’s mere recitation that he was nervous or felt pressured

during an airport interview will not automatically prevent

the IJ or BIA from relying [o]n statements in such interviews

when making adverse credibility determinations.”).           Because

the record of the credible fear interview was reliable,

substantial evidence supports the agency’s determination that

Islam was not credible.

      First, Islam’s testimony and statements at his credible

fear interview were inconsistent regarding the first time

that he was threatened by AL supporters.            Although Islam

testified that he did not mention a 2012 incident at his

interview because he was afraid, the IJ was not required to

accept this explanation, particularly as it does not explain

why he identified other harm and stated that his first

interaction with the AL was a warning in 2013.            See Majidi

v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner

must do more than offer a plausible explanation for his

inconsistent statements to secure relief; he must demonstrate

that a reasonable fact-finder would be compelled to credit

his   testimony.”   (internal   quotation   marks   and    citations

omitted)).


                                 5
    Second, Islam omitted from his credible fear interview

the most serious incident to which he testified, an alleged

August 2012 beating resulting in his hospitalization.            The

IJ reasonably rejected Islam’s explanation that he was afraid

and thought immigration officials would think he was a bad

person because he disclosed another incident where he escaped

an attack.   See id.   These “dramatically different” accounts

as to the timeline of events and whether Islam was ever

physically   harmed    provide   substantial    evidence   for   the

adverse credibility determination. Id.

    Third, as the IJ noted, Islam’s testimony and statements

at his credible fear interview were inconsistent regarding

the date he escaped a confrontation with AL members.        Fourth,

Islam’s   testimony    and   statements   at    his   credible   fear

interview were inconsistent regarding whether there was a

complaint filed against him with the police.          The IJ was not

required to accept Islam’s explanation that he was not sure

if a complaint was filed because it did not explain why Islam

told the asylum officer that there was a false complaint.

See id.   Fifth, Islam’s testimony was inconsistent with his

father’s affidavit regarding whether he was alone when he was


                                 6
threatened in February 2012.              The IJ was not required to

credit Islam’s explanation that his father was in a rickshaw

close behind him given that Islam did not mention this fact

when asked if he was alone.           See id.

       Finally, the agency also reasonably concluded that Islam

failed     to    rehabilitate     his      credibility   with   reliable

corroborating evidence.         See Biao Yang v. Gonzales, 496 F.3d
268,     273    (2d   Cir.    2007)   (“An    applicant’s    failure   to

corroborate his . . . testimony may bear on credibility,

because the absence of corroboration in general makes an

applicant unable to rehabilitate testimony that has already

been called into question.”).             The IJ reasonably declined to

give weight to affidavits from Islam’s family and colleagues

that contained identical language and included language from

Islam’s asylum application.           See Mei Chai Ye v. U.S. Dep’t

of Justice, 489 F.3d 517, 524 (2d Cir. 2007) (“embrac[ing]

the commonsensical notion that striking similarities between

affidavits      are   an     indication     that   the   statements    are

‘canned’”); Singh v. BIA, 438 F.3d 145, 148 (2d Cir. 2006)

(upholding adverse credibility determination partly based on

significantly similar language in supporting affidavits).


                                      7
    Given     the   inconsistencies      between   the    credible     fear

interview and Islam’s testimony, Islam’s omission of the most

serious incident of harm at his interview, the inconsistency

between   Islam’s     and   his    father’s     statements,      and    the

similarities    among   the    affidavits,      substantial      evidence

supports the adverse credibility determination.             See Xiu Xia

Lin, 534 F.3d at 167; Singh, 438 F.3d at 148.            Because Islam’s

claims were all based on the same factual predicate, the

adverse credibility determination is dispositive of asylum,

withholding    of   removal,      and   CAT   relief.      See   Paul    v.

Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe,
                                   Clerk of Court




                                    8